Title: To Benjamin Franklin from Jacques-Donatien Le Ray de Chaumont, [before 23 August 1784?]
From: Chaumont, Jacques-Donatien Le Ray de
To: Franklin, Benjamin


				
					[before August 23, 1784?]
				
				Chaumont prie S. Ex. Monsieur franklin de demander a Son petit fils, tous Les Renseignements qu’il poura prendre Sur les Meilleures Mecaniques employées en angleterre a la filature du Cotton et Sur Le Cas qu’on en fait. Et Le Charger en mesme tems d’apporter avec luy quelques échantillons de filatures et d’etoffes fabriquees avec.
			